25 Cal.App.2d 89 (1938)
HENRY E. PASSOW, Petitioner,
v.
THE SUPERIOR COURT OF THE CITY AND COUNTY OF SAN FRANCISCO, Respondent.
Civ. No. 10770. 
California Court of Appeals. First Appellate District, Division Two.  
February 16, 1938.
 Robert E. Hatch for Petitioner.
 The Court.
 [1] The petition for a writ of prohibition is denied upon the ground that, in the proceeding *90 pending before the respondent court to strike "the settlement and certification of the bill of exceptions" by the trial judge, the respondent court has jurisdiction to alter or amend its records so as to cause them to "speak the truth". (Dowd v. Superior Court, 69 Cal.App. 4 [230 P. 961]; In re Silva, 213 Cal. 446, 450 [2 PaCal.2d 341].) Though the petitioner herein contends that the respondent court threatens to go beyond these limits and to correct judicial errors theretofore made, we may not assume that the respondent court will exceed its jurisdiction in that respect. But, if this should occur, the petitioner has an adequate remedy at law.